Citation Nr: 1201157	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  08-04 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of cold injuries to the bilateral feet.

3.  Entitlement to service connection for residuals of cold injuries to the bilateral feet.

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for prurigo nodularis, to include as secondary to herbicide exposure in service.

5.  Entitlement to service connection for prurigo nodularis, to include as secondary to herbicide exposure in service.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969, and was a member of the Army National Guard from September 1981 to October 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2006 and December 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The January 2006 rating decision found that new and material evidence had not been received to reopen the claim of entitlement to service connection for prurigo nodularis; the December 2006 rating decision denied service connection for headaches due to head injury, and also denied service connection for residuals of cold injury to the bilateral feet and a skin condition on the grounds that the evidence submitted was not new and material.  As discussed below, however, reconsideration of the issues of service connection for cold injury residuals and a skin condition are appropriate.

The Veteran was scheduled to testify before the Board at a videoconference hearing on October 23, 2008.  That hearing was postponed and subsequently rescheduled for December 5, 2008.  The Veteran failed to appear for the December hearing, and good cause has not been shown for why the Veteran failed to appear.  See 38 C.F.R. § 20.704 (2011).  The motion to reschedule that hearing was denied by the Board.  See Board letter to Veteran dated December 8, 2008.  Therefore, the Board will proceed.

The issues of entitlement to service connection for headaches and service connection for prurigo nodularis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a March 2005 rating decision, the RO most recently determined that new and material evidence had not been received to reopen the Veteran's claims of entitlement to service connection for residuals of frostbite of the feet, and service connection for prurigo nodularis.

2.  Since the March 2005 RO rating decision, service records in existence but unavailable for consideration in March 2005 have been added to the record, and are relevant to the claims for service connection for residuals of frostbite of the feet, and service connection for prurigo nodularis.

3.  The competent evidence of record does not reflect a current diagnosis of cold injury residuals of the bilateral feet. 


CONCLUSIONS OF LAW

1.  The March 2005 RO rating decision, which denied the Veteran's claims of entitlement to service connection for residuals of frostbite of the feet, and service connection for prurigo nodularis, is the last final disallowance of those claims.  38 U.S.C.A. §§ 5108, 7104 (West 2002).

2.  Since the March 2005 rating decision, official service department records have been received that are relevant to the Veteran's claims of service connection for residuals of frostbite of the feet, and service connection for prurigo nodularis; hence, reconsideration is warranted.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. §§ 3.156 , 3.303, 3.304, 20.1103 (2011).

3.  The criteria for service connection for residuals of cold injury of the bilateral feet are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(c), 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in October 2006 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

The Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, prior VA examination reports, and lay statements have been associated with the claims file.  The Board notes that no medical examination has been conducted and no medical opinion has been obtained with respect to the Veteran's current claims.  However, the Board finds that the evidence, which does not reflect credible evidence of a relationship to service or a service-connected disability, warrants the conclusion that a remand for examinations and/or opinions is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  As discussed below, the evidence does not satisfy the standards of McLendon, as the evidence does not reflect a current condition or a relationship to service.

B.  Service Connection

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Historically, the Veteran was denied service connection for frozen feet in a December 1977 rating decision.  That decision was affirmed in a March 1979 Board decision.  Additional rating decisions have since denied service connection for foot conditions on the grounds that new and material evidence had not been received.  The most recent unappealed and final rating decision is in March 2005.  

Service connection for a skin disorder was initially denied in an October 1991 rating decision.  Service connection was again denied in April 1994.  In a June 1997 rating decision, the RO found that new and material evidence had not been received to reopen that claim.  The most recent unappealed and final rating decision is in March 2005.  

Subsequent to the December 2006 rating decision on appeal, the Veteran's Army National Guard records were obtained and associated with the claims file.  

To reopen a claim following a final decision, VA must receive new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

However, 38 C.F.R. § 3.156(c)(1) provides that notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Further, an award based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3) (2011).

Under the applicable regulations, the addition to the claims file of official service records not previously available requires reconsideration of prior decisions, rather than evaluating claims under a new and material standard.  See 38 C.F.R. § 3.156(c).  Since relevant service records that were in existence but unavailable at the time of the prior final rating decision have been obtained and added to the record, the provisions of 38 C.F.R. § 3.156(c) are for application.  Because the newly received official service department records are relevant to the Veteran's claims, reconsideration of the claims for service connection for residuals of cold injuries to the feet and prurigo nodularis is warranted.  Noting that the Veteran has had the opportunity to submit evidence and argument on the underlying service connection issue, and has done so, the Board finds that it may proceed and address the merits as well, without any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As explained in further detail below, the Board will deny service connection for residuals of frostbite of the feet, and will remand the issue of service connection for prurigo nodularis for additional development by the RO. 

The Veteran's service records show that the Veteran served in Alaska.  He contends that he sustained frostbite of both feet in December 1967 and was taken to the dispensary for treatment.  However, service treatment records are negative for any complaints, treatment, or diagnoses related to cold injuries of the bilateral feet.  The Veteran underwent an enlistment examination in February 1966 and a separation examination in January 1969.  No relevant abnormalities were noted.

Moreover, VA examinations in December 1975, June 1988, and January 1997 do not reflect findings of cold injury residuals.  Indeed, the June 1988 and January 1997 examiners specifically indicated that there was no objective evidence of peripheral neuropathy.  In addition, examinations from the Veteran's National Guard service conducted from September 1981 through August 1990 do not reflect any findings associated with cold injury residuals.  

Based on the evidence of record, the Board finds that service connection for residuals of cold injuries to the bilateral feet is not warranted.  Service treatment records do not reflect complaints or treatment of a cold injury during service.  Although the Veteran filed a claim for frozen feet in 1975, VA examinations in 1975, 1988, and 1997 similarly reflect no findings related to cold injuries.  There are no additional post-service records showing that the Veteran was diagnosed with cold injury residuals.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

The Board has considered the Veteran's own statements made in support of his claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, while the Veteran is competent to report observable symptoms, he has not been shown to be competent to identify specific disorders based solely on observation.  Further, while the Veteran has asserted that he has cold injury residuals attributable to service, he has not demonstrated the medical knowledge required to establish such an etiological nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between the claimed disorder and the Veteran's period of service.

Further, to the extent that the Veteran's lay statements are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, supra.  As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

While the Board acknowledges that the Veteran is competent to provide evidence of his own experiences, the fact that there are no documented complaints of a cold injury in service, is in fact not shown to have been diagnosed with cold injury residuals despite numerous examinations, weighs heavily against the claim he now makes that he has had problems with cold injuries ever since service.  The Board is not holding that corroboration is required.  Rather, the Board finds his assertions to be less credible than the negative contemporaneous records.  The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  However, with respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  As such, the Board finds that the probative evidence is against the claim based on continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).


ORDER

The request to reconsider the claims for service connection for residuals of frostbite of the bilateral feet and service connection for prurigo nodularis is granted. 

Service connection for residuals of cold injury to the bilateral feet is denied.

REMAND

1.  Headaches

The Veteran contends that he has headaches as a result of a head injury in service.  Service treatment records do not reflect treatment for a head injury.  However, the Veteran was treated for a tension headache in December 1966.  Moreover, the Veteran is competent to report experiencing current headaches.  In light of these findings, and given the low threshold established in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board finds that remand for a VA examination is necessary to determine the nature and etiology of the Veteran headaches.

2.  Prurigo Nodularis

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Active military, naval, or air service includes any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (IADT) during which the individual concerned was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2011).  ADT includes full- time duty performed for training purposes by members of the Reserves and National Guard of any state.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(1), (3) (2011).  Presumptive periods do not apply to ADT or IADT.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for a disability resulting from a disease or injury incurred or aggravated while performing ADT, or from an injury incurred or aggravated while performing IADT.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).

The Veteran's National Guard treatment records reflect that he was diagnosed with prurigo nodularis in September 1990.  Although the available personnel records do not appear to reflect that this was during a period of ADT, in order to fully and fairly adjudicate the Veteran's claim, VA must attempt to verify whether the Veteran was on ADT during his National Guard service when diagnosed with the skin condition under consideration.  If it is confirmed that the Veteran was on ADT at the time of his diagnosis, then he should be afforded a VA examination to determine the nature and etiology of any current skin condition, to include prurigo nodularis.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide information as to the exact date that a diagnosis of prurigo nodularis was made.  Then, the RO/AMC should seek verification as to whether the Veteran was on ADT at that time.  If any efforts prove unsuccessful, documentation to that effect should be added to the claims file.  If it is reasonably certain that additional such records do not exist or that further efforts to obtain such records would be futile, notify the appellant in accordance with 38 C.F.R. § 3.159(e).

2.  If, and only if, the Veteran's National Guard service records reflect that the Veteran was on active duty for training at the time of his diagnosis of prurigo nodularis, then he should be afforded a VA examination within the appropriate specialty to address the nature and etiology of any current skin disorder.  The claims folder must be made available to the examiner for review before the examination.  The examiner must review the entire claims file and should render an opinion as to whether it is at least as likely as not that the Veteran has a current skin condition, to include prurigo nodularis, that was incurred in or is otherwise attributable to service.

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete rationale for all opinions and conclusions should be provided with references to findings in the claims file.  In providing an opinion, the VA examiner should specifically discuss the diagnosis of prurigo nodularis from September 1990.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3.  The Veteran should be afforded a VA examination within the appropriate specialty to address the nature and etiology of his claimed headache disorder.  The claims folder must be made available to the examiner for review before the examination.  The examiner must review the entire claims file and should render an opinion as to whether it is at least as likely as not that the Veteran's has a current headache disorder that was incurred in or is otherwise attributable to service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete rationale for all opinions and conclusions should be provided with references to findings in the claims file.  In providing an opinion, the VA examiner should specifically discuss the diagnosis of tension headaches in December 1966.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

4.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full. In particular, the RO/AMC should determine whether the examiner has responded to all questions posed. If not, the report must be returned for corrective action. 38 C.F.R. § 4.2 (2011).

5.  After the requested development has been completed, the RO/AMC should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


